IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Dependency of
K.G. and M.G.,                                  NO. 72754-1-1
                                                (consol. w/72755-9-1)
             Minor Children.
                                                DIVISION ONE
DEPARTMENT OF SOCIAL AND
HEALTH SERVICES,

             Respondent,                        UNPUBLISHED OPINION

      v.



DORI T. GORDON,

             Appellant.                         FILED: May 26, 2015


      Per Curiam — Dori Gordon appeals trial court orders finding her

daughters K.G. and M.G. dependent. The parties have stipulated that the trial

court orders should be reversed and vacated and the matter remanded for a new

dependency fact-finding hearing. We accept this stipulation. The parties also

request that the matter be remanded for a hearing before a different judicial

officer. On the record before us, we decline to consider the request. The parties

should address all scheduling issues to the superior court following remand.         '•-J                 t~-

                                                                                     C=3
                                                                                                 °-c}
                                                                                 tn             *»- ' C"
                                                                                 ~2             n^"i .l-V'
      Reversed, vacated, and remanded for further proceedings.                   is.        rr,—
                                                                                 —<

                                                                                r\)         '"•"i       ' '
                                                                                CP.         —       ..:••--...
            For the court


                                   A;4WA t                                  Co
                                                                                V9